DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  subscripts in formulas recited in claims 7 and 8 cannot be read.  Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-18) in the reply filed on 01/24/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 11, 12, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “the separation layer” recited in claims 7, 8, and 9 lack an antecedent basis.
2S, C6+ hydrocarbons, carbon dioxide, siloxane and water over methane” is a membrane capable to separate all H2S, C6+ hydrocarbons, carbon dioxide, siloxane and water over methane. If so the stream containing all of these components should be recited in the claims.
Regarding claim 12, it is unclear what “said stream of said first gas mixture” is. Further, it is unclear which structure of the installation the pressure drop is.
Regarding claim 13, the term “said second stage” lacks an antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (5,709,732) in view of Foody et al (2018/0112142 A1).
Prasad discloses an installation including 3 purification stages containing gas membrane and 2 compressors with connections and arrangements of the feedstream, retentate streams, permeate streams, the product stream and the waste stream similar as the installation as recited in claims 1 and 2. 
Prasad does not discloses the installation also includes a source of biogas and membrane selective for carbon dioxide over methane (the abstract; figure 3; col. 8, line 7 to col. 10, line 53). Prasad discloses the invention may be used in any gas separation. Many separation membranes are known in the art and may be selected for the various permeator stages in accordance with their known permeabilities for the particular gases being separated (7, lines 38-42). However, Foody et al discloses using a membrane selective for carbon dioxide over methaneclaim 11 to separate carbon dioxide from a biogas containing methane, carbon dioxide, hydrogen sulfide and water (see the abstract, figures 2b, 3a-3e).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Prasad installation by employing membranes selective for carbon dioxide over methane if pure methane is demanded from biogas available in the market to arrive at the applicant’s installation since Prasad discloses the invention may be used in any gas separation.
Regarding claims 3 and 4, Foody discloses the water in the biogas can be removed by condensation or adsorption using silica (0082).
Regarding claims 14 and 15, Foody discloses the biogas contains hydrogen sulfide which is removed from the biogas by media such as molecular sieve…before and or after the biogas upgrading (0084-0091). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Prasad installation by employing hydrogen sulfur removal unit at appropriate locations having the presence of hydrogen sulfur in the installation to remove hydrogen sulfur which is unwanted in the final product of methane.
Regarding claims 16 and 17, Prasad discloses using membrane having same function in the three purification unit. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Prasad installation by employing membrane selective for carbon dioxide over methane in the three purification stages to arrive the applicant’s claimed installation as recited in claims 16 and 17
The limitation of claim 10 can be found in 0127 of Foody.
Regarding claim 12 as discussed above, the pressure drop is not a structure of the claimed installation. 
Regarding claim 13, Foody discloses the membrane is made of polymeric materials such as polyimide (0125).
Regarding claim 18, Prasad does not disclose a four purification stage functions similarly as the other three stages.
If an installation with three stages of purification cannot produce product pure enough to meet the requirement, one having ordinary skill in the art would add more purification stages to the installation to arrive at the applicants’ claimed installation to obtain a product with higher purification.

Claims 5-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (5,709,732) in view of Foody et al (2018/0112142 A1) further in view of Karode et al (2017/0157556).
Prasad discloses an installation as discussed above.
Prasad does not disclose using a membrane as recited in claims 5-9. However, Karode discloses such a membrane (0019, 0026, 0028, and 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Prasad installation by using the Karode membrane since the Karode membrane can use to separate methane from CO2.
Regarding claim 12, the membrane has pressure drop of less than 50 psi (0020).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772